COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                           KEITH E. HOTTLE
 CHIEF JUSTICE                              CADENA-REEVES JUSTICE; CENTER                           CLERK OF COURT
KAREN ANGEUNI                                  300 DOLOROSA, SUITE 3200
MARIAI.YN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECAC MARTINEZ                            WWW.TXCOURTS.OOV/4THCOA.ASPX                              TELEPHONE
PATRICIA O. ALVAREZ                                                                                  (21O|335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                       FACSIMILE NO.
 JUSTICES                                                                                            (210)335-2762
                                                   March 4. 2015



        John J. McKetta m                                          S. Mark Murray
        PO Box 98                                                  Union Square II
        Austin, TX 78767-0098                                      10001 Reunion Place, Suite 640
                                                                   San Antonio, TX 78216
        Katharyn Ann Grant
        Norton Rose Fulbright                                      Saul H. Perloff
        300 Convent St., Ste. 2100                                 Norton Rose Fulbright
        San Antonio, TX 78205                                      300 Convent St, Suite 2100
                                                                   San Antonio. TX 78205-3730
        Rosemarie Kanusky
        Norton Rose Fulbright
        300 Convent StSle 2100
        San Antonio. TX 78205



        RE:      Court of Appeals Number:      04-14-00267-CV
                 Trial Court Case Number:      2013-CI-17463
                 Style:                        Dialhegen, LLC v. Phyton Biotech. Inc.. Phyton Biotech, LLC,
                                               Phyton Biotech, GmbH


        Dear Counsel:


                 The above cause has been set for formal submission and oral argument before this Court
        on April 22, 2015. at 2:00 PM. before a pane! consisting of Justice Patricia O. Alvarez. Justice
        Luz Elena D. Chapa. and Justice Jason Pulliam.


                 Argument is limited to twenty (20) minutes to each side with ten (10) minutes rebuttal.
        If you do not wish to present argument, you must notify this Court in writing within seven (7)
        days of receiving this notice.


                                                                Very truly yours.




                                                                Patricia O. Alvarez. Justice